Name: Commission Regulation (EEC) No 3233/82 of 1 December 1982 correcting Regulation (EEC) No 3201/82 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/20 Official Journal of the European Communities 2. 12. 82 COMMISSION REGULATION (EEC) No 3233/82 of 1 December 1982 correcting Regulation (EEC) No 3201/82 fixing the export refunds on products processed from cereals and rice opinion of the management committee ; whereas the Regulation in question must therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on he common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Whereas the export refunds on products processed from cereals and rice were fixed by Commission Regu ­ lation (EEC) No 3201 /82 of 29 November 1982 0 ; Whereas verification has shown that two amounts do not correspond with the measures submitted for the In the Annex to Regulation (EEC) No 3201 /82 the amount ' 138-75 ECU' under subheadings 17.02 F II a) and 17.02 F II b) is hereby replaced by '1 89-60 ECU' and ' 131-86 ECU' respectively. Article 2 This Regulation shall enter into force on 2 December 1982. It shall apply, on the request of the party concerned, from 1 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , (2) OJ No L 164, (3) OJ No L 166, O OJ No L 291 , O OJ No L 339 , 1 . 11 . 1975, p. 1 . 14. 6 . 1982, p. 1 . 25 . 6 . 1976, p . 1 . 19 . 11 . 1979, p . 17. 1 . 12. 1982, p. 9 .